3Jn tbe Wniteb �tates QCourt of jfeberal QClaints
                                                 No. 18-1577C
                                           (Filed October 31, 2019)
                                          NOT FOR PUBLICATION
* *   * *   * *   *   *   *     **
                              * *   * *   * *   *
                                  *
                                  *
GERARD L. WEBB,                   *
                                  *
                 Plaintiff,       *
                                  *
      V.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *
                          MEMORANDUM OPINION AND ORDER
WOLSKI, Senior Judge.

       This case was filed prose on September 28, 2018, by Gerard L. Webb as one
of three complaints seeking various forms of government payment. In this case, Mr.
Webb seems to allege that he was wrongly removed from the Supplemental
Nutrition Assistance Program (SNAP) and that he should receive an "unlimited
cash account" through SNAP. See Complaint (Comp!.), ECF No. 1. The government
filed a motion to dismiss the case pursuant to Rules 12(b)(l) and 12(b)(6) of the
Rules of the Court of Federal Claims (RCFC). See Mot. to Dismiss (Def.'s Mot.),
ECF No. 6. As Mr. Webb fails to state a claim for relief that falls within this court's
jurisdiction, the government's motion to dismiss this case must be GRANTED.

                                            I. BACKGROUND
       Plaintiff, a resident of New Jersey, filed his complaint on September 28,
2018. See Comp!. In it, Mr. Webb states that he was "disconnected" from SNAP
after intentionally concealing income information in order to qualify for enrollment
in the program. See id.; see also Pl.'s Resp. to Def.'s Mot. at 1 (Pl.'s Resp.), ECF No.
9 ("I applied and lied through you[r] income limits, for receipt."). Mister Webb also
complains that, while he was enrolled in the SNAP program, the roughly $40 in
monthly benefits he received were "only sufficient for groceries and the few
restaurants that accept snap" and that he received "no cash" from the program.




                                                                      7018 0040 0001 1393 2454